FILED
                             NOT FOR PUBLICATION                           MAR 28 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA CONCEPSION SANCHEZ DE                      No. 09-70813
OROZCO, a.k.a. Concepcion Sanchez-
Rivera,                                          Agency No. A077-463-527

               Petitioner,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Maria Concepsion Sanchez De Orozco, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ order dismissing her

appeal from an immigration judge’s (“IJ”) decision denying her application for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

for substantial evidence the agency’s continuous physical presence determination,

Ibarra-Flores v. Gonzales, 439 F.3d 614, 618 (9th Cir. 2006), and review de novo

claims of constitutional violations in immigration proceedings, Iturribarria v. INS,

321 F.3d 889, 894 (9th Cir. 2003). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Sanchez De

Orozco did not meet the continuous physical presence requirement where the

record includes a Notice and Order of Expedited Removal as well as other

government documents corroborating the expedited removal. See Juarez-Ramos v.

Gonzales, 485 F.3d 509, 511 (9th Cir. 2007) (expedited removal order interrupts an

alien’s continuous physical presence for cancellation purposes).

      Sanchez De Orozco’s due process claim fails because the IJ properly denied

her cancellation application on the basis that she failed to establish the requisite

continuous physical presence. See 8 U.S.C. § 1229b(b)(1)(A); Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (requiring error for a petitioner to prevail on a due

process claim).

      PETITION FOR REVIEW DENIED.




                                            2                                    09-70813